Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 10546203. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Claims 1-20 are obvious over Claim 1-20 of U.S. Patent No. 10546203

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
Claim(s) 1,2,13-15,20, is/are rejected under 35 U.S.C. 102a as being anticipated by Wada et al (US 5136405)
Regarding Claim 1,
Wada et al discloses (column 5, lines 44-50) a display device, comprising: a display unit emitting an output light having an output spectrum corresponding to a highest gray level of the display device, wherein an intensity integral of the output spectrum from 494 nm to 575 nm (column 5, lines 44-50) is defined as a first intensity integral, an intensity integral of the output spectrum from 380 nm to 493 nm (blue color 450nm) is defined as a second intensity integral, and a ratio of the second intensity integral to the first intensity integral is greater than 0.0% and less than 37.0%. ((380/494) = 0.769% which is in between 0.0% and less than 37.0%)
Regarding Claim 2,14,15,
Wada et al discloses (column 5, lines 44-50) wherein a Rec. 2020 coverage ratio of the output spectrum is greater than or equal to 60%. One would recognize coverage ratio of the ouput spectrum is greater than or equal to 60% as a result-effective variable.
Regarding Claim 13,20,
Wada et al discloses (column 5, lines 44-50) Wada et al discloses (column 5, lines 44-50) a display unit emitting an output light having an output spectrum corresponding to a highest gray level of the display device, wherein an intensity integral of the output spectrum of the green color filter (550nm) which is in the range of the claimed 494 nm to 575 nm (column 5, lines 44-50) is defined as a first intensity integral, an intensity integral of the output spectrum of Regarding Claim 20, and the first ratio (2%) is greater a ratio of the third intensity peak to the first intensity peak is greater than or equal to 1.0% and less than or equal to 15.0%.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 3,4,9,16,17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 5136405) in view of Ito (US 20060039152)
Regarding Claim 3,16,
Wada et al discloses (column 5, lines 44-50)(Fig. 16) a first substrate (204); a second substrate (203) disposed opposite to the first substrate; a light modulating layer (207) disposed between the first substrate and the second substrate.

Ito discloses a backlight module [0002] disposed adjacent to the first substrate, wherein the display unit comprises a portion of the first substrate, a portion of the second substrate, a portion of the light modulating layer, and a portion of the backlight module.
It would have been obvious to one of ordinary skill in the art to modify Wada et al to include Ito motivated by the desire to supply light to the display.
Regarding Claim 4,17,
In addition to Wada et al and Ito, Wada et al discloses (Fig. 16, column 5, lines 44-50) a light converting layer (208), wherein the light converting layer is disposed between the backlight module and the first substrate, disposed on a surface of the second substrate opposite (201) to the light modulating layer (207), or disposed between the second substrate and the light modulating layer, and the display unit further comprises a portion of the light converting layer.
Regarding Claim 9,
In addition to Wada et al and Ito, Wada et al discloses (Fig. 16, column 5, lines 44-50), wherein the light converting layer comprises a quantum dot material, a color filter, a phosphor material, or a pigment material.

Claim 5,7,8,18, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 5136405) and of Ito (US 20060039152) in view of Masuda et al (US 20070052342)
Regarding Claim 5,18,
Wada et al and Ito discloses everything as disclosed above.
Wada et al and Ito does not disclose wherein the portion of the light converting layer comprised in the display unit includes a color adjusting material, and the color adjusting material makes the output spectrum of the output light have at least one peak at a wavelength ranging from 380 nm to 493 nm or from 576 nm to 780 nm.
	Masuda et al discloses wherein the portion of the light converting layer comprised in the display unit includes a color adjusting material, and the color adjusting material makes the output spectrum of the output light have at least one peak at a wavelength ranging from 380 nm to 493 nm or from 576 nm to 780 nm.[0083]
	It would have been obvious to one of ordinary skill in the art to modify Wada et al and Ito to include Masuda et al’s blue color wavelength motivated by the desire to provide a reliable blue color [0083].
	Regarding Claim 7, 
In addition to Wada et al , Ito, and Masuda et al, Wada et al discloses (Fig. 16, column 5, lines 44-50) wherein the portion of the light converting layer (polarizers) comprised in the display unit includes at least two light-converting parts (208,201), and the color adjusting material (color filter) in one of the light-converting parts is different from the color adjusting material in another one of the light-converting parts.
Regarding Claim 8, 
In addition to Wada et al , Ito, and Masuda et al, Wada et al discloses (Fig. 16, column 5, lines 44-50) wherein the light converting layer comprises a multilayer structure.

Claim 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 5136405) and of Ito (US 20060039152) in view of Masuda et al (US 20070052342) in view of Park et al (US 20130242228)
Regarding Claim 6,
Wada et al, Ito and Masuda et al discloses everything as disclosed above.
Wada et al, Ito and Masuda et al do not disclose wherein the color adjusting material includes one of yellowish quantum-dot material and bluish quantum-dot material.
Park et al discloses [0168] wherein the color adjusting material includes one of yellowish quantum-dot material and bluish quantum-dot material.
It would have been obvious to one of ordinary skill in the art to modify Wada et al, Ito and Masuda et al to include Park et al’s color [0168] adjusting material includes one of yellowish quantum-dot material and bluish quantum-dot material motivated by the desire to convert light having a wavelength supplied in the ultraviolet rays light source into blue. 

Claim 10-12,19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wada et al (US 5136405) and of Ito (US 20060039152) in view of Kawachima et al (US 20020075667)
Regarding Claim 10,19,
Wada et al and Ito discloses everything as disclosed above. Wada et al discloses a substrate (204).

Kawachima et al discloses a circuit disposed on the substrate; and a plurality of light sources disposed on the substrate and electrically connected to the circuit, wherein the display unit further comprises a portion of the substrate, a portion of the circuit, and one of the light sources [0029].
It would have been obvious to one of ordinary skill in the art to modify Wada et al to include Kawashima et al’s circuit disposed on the substrate; and a plurality of light sources disposed on the substrate and electrically connected to the circuit, wherein the display unit further comprises a portion of the substrate, a portion of the circuit, and one of the light sources [0029] motivated by the desire to complete the manufacturing of the display.
Regarding Claim 11,
In addition to Wada et al and Kawachima et al, Wada et al discloses wherein the light source (taught by Kawachima et al) comprised in the display unit includes a color adjusting material, and the color adjusting material makes the output spectrum of the output light have at least one peak at a wavelength ranging from 380 nm to 493 (450nm column 6, lines 5-11, in overlapping ranges) nm or from 576 nm to 780 nm.
Regarding Claim 12,
In addition to Wada et al and Kawachima et al, Wada et al discloses a light converting layer (polarizer 201,208), wherein the light converting layer is disposed between the circuit 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY P CHIEN whose telephone number is (571)272-8579. The examiner can normally be reached 9AM-5PM PST Monday, Tuesday, and Wednesday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 




/LUCY P CHIEN/Primary Examiner, Art Unit 2871